Citation Nr: 0015400	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-38 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of hypertension, currently rated as zero 
percent (noncompensably) disabling.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of a 
broken right third finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to July 
1978 and she also served on active duty in support of 
Operation Desert Storm from September 1990 to August 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for hypertension.  The veteran has indicated 
disagreement with the assignment of a zero percent 
(noncompensable) evaluation for hypertension.  By that same 
rating action, the RO denied claims for service connection 
for residuals of a head injury and a broken right third 
finger.  

The veteran also perfected an appeal with regard to the issue 
of an evaluation in excess of 10 percent disabling for panic 
disorder, major affective disorder, a rating that was 
initially granted in April 1995 and which was made effective 
to September 21, 1994.  In a decision dated March 1996, a 100 
percent evaluation was granted for panic disorder, effective 
to September 21, 1994.  Therefore, the veteran has been 
awarded the maximum allowable rating for the service-
connected panic disorder, and thus, there is no further 
controversy to be resolved as the veteran has received all of 
the available benefits with regard to that claim.  

The Board Member who conducted the September 1999 hearing is 
no longer employed by the Board.  By letter dated February 
2000 to her latest address of record, the veteran was 
notified that she had the right to another hearing as the law 
requires that the Board Member who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
She was informed of the various options for an additional 
hearing, and she was notified that if a response were not 
received within 30 days of the date of the letter, the Board 
would assume that she did not want an additional hearing and 
her appeals would be processed accordingly.  The record does 
not indicate that a response has been received from the 
veteran within the allotted time period, and thus, 
adjudication in these appeals has progressed as she has not 
exercised her option for a new hearing.  

The Board notes that the veteran has indicated her desire to 
claim service connection for a disorder of her knees, and 
such a claim has not been the subject of a rating decision or 
adjudication in the first instance by the RO.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue. Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  As such, a 
claim for service connection for a disorder of the knees is 
referred to the RO for appropriate action.  

Finally, the Board notes that in a December 1998 rating 
decision, the RO denied various claims submitted by the 
veteran, including those regarding disabilities claimed as 
due to Persian Gulf service.  At a hearing before a member of 
the Board at the Central Office in Washington, D.C., 
testimony "for appellate consideration" was accepted on the 
following issues which have not been the subject of a 
Statement of the Case:  service connection for multiple joint 
pain, including the shoulders, elbows, wrists, hands, ankles; 
service connection for right rotator cuff tendinitis; service 
connection for left rotator cuff damage; service connection 
for skin rash; service connection for hysterectomy; service 
connection for periodontal disease, and entitlement to 
special monthly compensation.  The Board does not have 
jurisdiction of these issues as appeals have not been 
perfected in accordance with 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999) and the pertinent regulations.  

Further, the Board notes that a written notice of 
disagreement with regard to these issues has not been 
received at the RO, and in light of the Court's holding in 
Nacoste v. Brown, 6 Vet. App. 439 (1994), the veteran's 
testimony before the Board does not constitute a notice of 
disagreement.  See also 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.300 (1999).  Thus, the Board will not 
willfully disregard the Court's decision by accepting the 
veteran's hearing testimony as a notice of disagreement with 
regard to the above-noted issues.  However, the RO is invited 
to review the hearing transcript for the purpose of 
considering the issuance of a Statement of the Case with 
regard to these issues, if it is believed that a timely 
notice of disagreement has been filed.  


FINDINGS OF FACT

1.  The veteran has a history of diastolic readings in excess 
of 100 and continuous medication is required for control of 
hypertension.  

2.  The record does not include competent evidence of current 
head injury residuals which may be may be attributed to 
active service.   

3.  The record does not include competent evidence of 
residuals of a broken right third finger.  


CONCLUSIONS OF LAW

1.  Hypertension is 10 percent disabling.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.118, 
Diagnostic Code 7101 (1996).  

2.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).  

3.  The claim for service connection for residuals of a 
broken right third finger is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of hypertension

Initially, the Board finds that the veteran's claim for an 
evaluation for hypertension is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995).  Thus, such claims remain open, and in 
this case, the Board has continued the issue on appeal as 
"evaluation of" hypertension, since service connection has 
been granted and the appellant seeks a higher evaluation.  
The appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   


Evidence

Service medical records for the initial period of active 
service show diagnosis and treatment for hypertension.  A 
review of outpatient treatment records from VA, military 
medical facilities, and private physicians, which are dated 
from 1991 to 1994, indicate a reading of 134/100 in 1992.  

A private medical certificate, dated May 1995, shows that 
blood pressure was recorded as 148/90.  When seen for VA 
treatment on May 17, 1995, a reading of 168/102 is shown.  A 
June 1995 VA medical certificate shows that blood pressure 
was recorded as 156/97.  When seen for private emergent care 
on June 17, 1995, blood pressure was recorded as 165/102, and 
an assessment of hypertension is shown and Procardia was 
prescribed.  

In a statement submitted to the RO in July 1995, the veteran 
indicated that she had recently bought a blood pressure 
monitor so that she could test her blood pressure herself.  
She indicated the following blood pressure readings during 
the month of June 1995:  160/102, 148/98, and 176/104 (June 
1); 153/102, 164/98, and 134/92 (June 3); 148/98, 164/104, 
154/96 (June 4); 168/102, 154/98, and 149/96 (June 6); 
168/104, 174/106, 156/98 (June 9); 156/100, 146/98, and 
163/103 (June 11); 166/112, 158/102, 148/98 (June 13); 
148/98, 167/104, 174/108 (June 15); 156/96, 154/94, 166/104 
(June 16); and 168/100, 176/106, and 158/102 (June 17).  She 
also reported additional readings of 154/108, 163/118, 
156/108, and 166/112 on June 17.

A VA progress note, dated June 1995, shows that the veteran 
reported being seen in the emergency room over the weekend 
for increased blood pressure, and she was told to see a 
cardiologist.  It was noted that readings of 168-118 and 150-
100 had been shown.  Blood pressure on the date of 
examination was recorded as 142/97.

A July 1995 private medical record shows that blood pressure 
was recorded as 132/102.  It was noted that she had been seen 
at a Florida hospital for increased blood pressure which had 
not been helped with Procardia.  An assessment of 
hypertension is shown.  Procardia was discontinued and Hyzaar 
was prescribed.  
On VA treatment in August 1995, blood pressure was recorded 
as 132/85.  In September 1995, blood pressure was recorded as 
186/74 and 120/80.  When seen by VA in October 1995, blood 
pressure was recorded as 140/86 and 122/74.  

On VA examination in October 1995, the veteran reported that 
her blood pressure had been under control without any weird 
feelings or sensations since she was started on Hyzaar.  The 
first blood pressure reading while sitting was 134/84 and the 
second was 144/84 on the right arm.  The left arm was 126/82, 
and the third reading was 132/72.  While lying down, blood 
pressure was 135/85.  An assessment of hypertension, under 
control, is shown.  It was noted that the EKG showed a sinus 
tachycardia with a right axis and was borderline.  An October 
1995 chest x-ray report shows that the heart was normal in 
size.  

At a personal hearing in January 1996, the veteran testified 
that in June 1995 she was taken to the hospital for high 
blood pressure, at which time she was told to monitor her 
blood pressure.  The veteran's husband testified that he 
could swear that his wife's blood pressure readings were 
going over 100 on the bottom side prior to her going on 
medication.  

Records for 1996 and 1997 are negative for findings of 
diastolic blood pressure readings in excess of 100 or 
systolic readings in excess of 200.  On VA aid and attendance 
examination in April 1997, blood pressure in the sitting 
position was recorded as 130/77 (first reading); 129/83 
(second reading); and 130/84 (third reading).  Diagnoses 
included arterial hypertension.  

At a September 1999 hearing before a member of the Board, the 
veteran testified that she was initially placed on blood 
pressure medication during her first period of active duty, 
and thereafter, a civilian doctor discontinued the 
medication.  Thereafter, and before her period of active 
service in the Persian Gulf, her blood pressure would be 
erratic, with high readings on one occasion and normal 
readings the next.  In June 1995, she was again placed on 
hypertension medication by a private physician.  

Analysis

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so. Marcoux v. Brown, 9 
Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991); see also VAOGCPREC 3-2000 (April 10, 2000).  

Under the recently amended criteria, Diagnostic Code 7101 
pertains to evaluation of hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  An 
evaluation of 10 percent disabling requires evidence of 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted where there is 
evidence that diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  

Under the previously effective rating criteria pertaining to 
evaluation of hypertension under Diagnostic Code 7101, which 
pertains to evaluation of hypertensive vascular disease 
(essential arterial hypertension), an evaluation of 10 
percent disabling is warranted where diastolic pressure is 
predominantly 100 or more.  According to Note 2, when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  A 20 percent rating is warranted where 
diastolic pressure was predominantly 110 or more with 
definite symptoms. 

Having reviewed the record, the Board has determined that the 
prior regulations pertaining to evaluation of hypertension 
are more favorable to the veteran.  First, the Board notes 
that the criteria for the assignment of a 10 percent 
evaluation thereunder are substantively similar to that 
provided for an evaluation of 10 percent disabling under the 
new regulations.  Second, based on the evidence of record, 
the assignment of the minimum 10 percent evaluation is 
warranted under the previously effective criteria pertaining 
to hypertension.  

As noted, when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  In the Board's view, the evidence 
indicates that the minimum 10 percent rating is warranted 
based on evidence showing that medication, including 
Procardia and Hyzaar, were prescribed as treatment of 
uncontrolled blood pressure after diastolic readings in 
excess of 100 were indicated.  The evidence indicates a 
diastolic reading in excess of 100 in May 1995 and two such 
readings in June 1995 at which time the veteran was placed on 
medication and she was told to monitor her blood pressure.  
In addition, the veteran reported several diastolic readings 
in excess of 100 during a two-week check in June 1995, and 
these readings were obtained by using a blood pressure 
monitor at home.  There is no evidence in the record 
suggesting that the blood pressure readings taken at home are 
inaccurate, and furthermore, the readings are consistent with 
those provided by medical professionals during the same 
period.  Thus, the Board has accepted the veteran's records 
of blood pressure readings taken at home as competent 
evidence.  

In light thereof, the Board is of the opinion that the 
evidence shows that the veteran has a history of diastolic 
blood pressure readings shown to be predominantly in excess 
of 100 prior to the prescription of hypertensive medication.  
In addition, the record indicates that the veteran has 
remained on such medications, to include Procardia, Hyzaar, 
and Maxzide, during the course of the appeal period.  As 
such, the Board finds that the evidence is in favor of 
granting a 10 percent evaluation for hypertension based on 
application of the previously effective rating criteria as 
found in Diagnostic Code 7101.  

The Board notes that there is no evidence of diastolic 
readings in excess of 110, and thus, the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent disabling under the previous version of 
Diagnostic Code 7101.  In addition, there is no evidence of 
hypertensive heart disease which would warrant the assignment 
of a evaluation in excess of 10 percent under Diagnostic Code 
7007.  

Under the new rating criteria, an evaluation of 20 percent 
disabling is warranted on the basis of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  However, the appellant's own readings are in 
accord with the readings taken by professionals.  Neither has 
established the presence of diastolic pressure of 110 or more 
or systolic pressure of 200 more.  To this extent, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Service connection

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Residuals of head injury

It is the veteran's contention that during her active duty in 
1974, she sustained a head injury while playing flag football 
for her unit.  She has asserted that this injury caused 
bleeding in both ears, dizziness, and a possible loss of 
consciousness, and she has dated the onset of migraine 
headaches to the time of that injury.  

The Board notes that at the September 1999 hearing before the 
Board, the veteran's representative raised a question as to 
the availability of the complete service medical record file, 
as there were no records dating to 1974 (the time of the 
veteran's reported head injury and broken right third 
finger).  Having reviewed the record, however, the Board is 
satisfied that all available medical records from that period 
have been obtained, and it is noted that the service medical 
records include entrance examinations, separation 
examinations, and interim medical records for the veteran's 
initial period of active service.  Thus, the Board finds that 
a search for additional service medical records is 
unnecessary, and that VA's duty to assist the veteran (to the 
extent that such a duty exists prior to the submission of a 
well grounded claim) has been satisfied.  38 C.F.R. § 5107 
(West 1991).  

Evidence

The September 1972 induction examination report shows that 
the head was clinically evaluated as normal.  On the 
September 1972 report of medical history, the veteran 
indicated that she did not now have and had never had a 
history of head injury or frequent headaches.  A July 1976 
medical record shows complaints of headaches, dizziness, 
nausea, and an earache on the left side for the past 3 days.  
She reported that she had been hit in the ear while playing 
softball 3 days before.  In October 1976, the veteran 
complained of migraine headaches, of which she had a history.  
In November 1976, she complained of migraine headaches and 
episodes of fainting and dizziness.  An assessment of 
probable psychogenic syncope is shown.  
On examination in October 1977, the head was clinically 
evaluated as normal, and the veteran gave a history of head 
injury and frequent headaches.  In addition, a notation of 
"migraine headaches" was made on the medical history 
report.  In December 1977, she complained of headaches at the 
back of her skull and she was thereafter assessed with 
vascular headaches.  She was treated for migraine in May 
1978.  On separation examination in June 1978, the veteran 
again gave a history of history of head injury and frequent 
or severe headaches.  

The April 1991 Saudi departure examination shows that the 
head was clinically evaluated as normal, and head injury 
residuals were not identified.  The April 1991 medical 
history report shows that the veteran indicated a history of 
head injury in 1974, and that she was hospitalized for three 
days after playing army football.  A private medical record, 
dated December 1992, shows a diagnosis of migraine headaches.  
VA outpatient treatment records also show complaints of 
headaches.  In September 1995, it was noted that a CT scan of 
the head was normal.  In 1997, VA treatment records show 
treatment and diagnosis of a seizure disorder.  

At her personal hearing before a local RO official in January 
1996, the veteran indicated that she was hospitalized during 
her active service after sustaining a head injury, at which 
time her symptoms also included a headache.  She indicated 
that she still has these headaches once in a while.  At a 
September 1999 hearing before the Board, the veteran 
testified that headaches had persisted since the time of her 
active service and the head injury for which she was 
hospitalized for a period of 3 days.  

Analysis

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of a head injury.  
While the service medical records show treatment for a trauma 
and treatment for migraine headaches, the veteran has not 
presented any evidence which suggests that she currently has 
residuals of a head injury which may be attributed to her 
active service or a head injury therein.  The head was 
clinically evaluated as normal on separation in 1978, and no 
head injury residuals, to include migraine headaches, were 
identified at that time.  In addition, there is no evidence 
indicating continuity of treatment and/or symptomatology for 
headaches or any other head injury residuals in the time 
period between the veteran's two periods of active service, 
and there is no record of treatment for head injury residuals 
or migraine headaches during the second period of service 
which ended in 1991.  

The Board also notes that there is no competent evidence 
showing that residuals of an in-service head injury are 
currently manifested and no such residuals have been 
objectively identified.  Finally, the record does not 
indicate that a medical professional, either during service 
or at any time thereafter, has provided an opinion that the 
manifestation of headaches and a seizure disorder in the 
1990's is etiologically related to a period of active 
service.  Therefore, the veteran has not presented any 
competent evidence of an etiological link, or nexus, between 
the claimed head injury residuals and her active military 
service.  

The veteran has indicated that she suffers from migraine 
headaches which are the result of a head injury during her 
period of active service.  The veteran is competent to report 
on that which she has personal knowledge, such as physical 
signs and symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  In addition, this veteran's statements are 
credible as she has consistently maintained that her 
headaches began after the in-service head injury.  However, 
as a layman the appellant is not competent to offer opinions 
on medical causation or diagnosis, and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's contentions regarding the claimed head injury 
residuals and the etiology of thereof cannot constitute 
competent evidence of an evidentiary link between the claimed 
disability and her active service.  

In light of the foregoing, the Board finds that the veteran 
has failed to present competent evidence of an etiological 
link, or nexus, between the claimed disability and the period 
of active service.  As such, the claim for service connection 
for residuals of a head injury may not be considered well 
grounded, and the claim is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation through 
issuance of the December 1998 Supplemental Statement of the 
Case, in which the veteran was informed of the duty to submit 
a well grounded claim and the elements thereof.  

Finally, because the Board will not reach the merits of the 
appellant's claim, her argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Residuals of broken right third finger

It is the veteran's contention that during her active duty in 
1974, she sustained a broken third finger in a softball game.  
According to the veteran, residuals of this injury include 
persistent and severe joint pain in her right third finger 
which sometimes hinders her ability to accomplish daily 
tasks.  

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of a broken right 
third finger.  Service medical records are negative for 
treatment or complaints of a right third finger injury, and 
service medical examinations dated in October 1977 and June 
1978 show the upper extremities were clinically evaluated as 
normal.  There is no record of treatment for residuals or 
sequelae of a broken right third finger in the years between 
the veteran's two periods of active service.  On induction 
into the second period of active service in 1990, the upper 
extremities were evaluated as normal and no residuals of a 
right third finger injury were identified.  Service medical 
records for the second period of service are negative for 
findings or treatment of right third finger injury residuals.  
On reports of medical history, dated in August 1983 and 
February 1990 (taken at the time of medical examinations for 
reserve service purposes), notations of a fractured right 
finger, with "no sequelae," are shown.  Likewise, the April 
1991 medical history report shows a history of broken right 
3rd finger while playing softball in 1974, and a notation of 
"no limitations" was made in reference thereto.  

The April 1991 examination report, conducted at the time of 
departure from Saudi Arabia, shows that the upper extremities 
were clinically evaluated as normal.  In addition, medical 
records from the post-service period, dated between 1991 and 
the present time, are negative for diagnosis of right third 
finger injury residuals.  Treatment is shown for residuals of 
a right thumb injury in 1991 and a re-injury in 1993, at 
which time she was placed on profile with no physical 
activity involving the right hand; however, service 
connection has been granted for residuals of that thumb 
injury. 

Thus, the veteran has not presented any competent evidence 
showing that residuals of a broken right third finger are 
currently manifested.  The recent outpatient records of VA 
and private treatment are negative for complaints, treatment, 
or diagnosis specific to the third finger of the right hand, 
and there is no indication that a medical professional has 
objectively identified residuals of a right third finger 
injury.  In order to warrant a grant of service connection, a 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1995) (absent 
"proof of a present disability there can be no valid 
claim").  As the record does not include evidence of 
currently manifested residuals of a right third finger 
injury, there is no evidence of a disability for which 
service connection may granted.  

The Board is aware that in conjunction with claims for 
multiple joint pains due to Persian Gulf claims, the veteran 
has complained of total and complete body pains and joint 
aches.  However, there is no medical evidence showing that 
she has specifically sought treatment for complaints of pain 
in the right third finger.  The veteran has also testified 
that she notices pain and increased problems in her right 
third finger and the adjoining joints when the weather is 
cold.  The veteran is competent to report on that which she 
has personal knowledge, such as her right third finger 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As the veteran's accounts of her in-service right third 
finger injury have been consistent, her testimony as to these 
facts is presumed credible.  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation or diagnosis, and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's statements regarding the symptoms in her right 
third finger cannot constitute competent evidence of the 
current manifestation of broken right third finger residuals.  

For the reasons stated above, the Board finds that the 
veteran has failed to present competent evidence of residuals 
of a broken right third finger.  As such, her service 
connection claim is not well grounded. 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation through 
issuance of the December 1998 Supplemental Statement of the 
Case, in which the veteran was informed of the duty to submit 
a well grounded claim and the elements thereof.  

Finally, because the Board will not reach the merits of the 
appellant's claim, her argument as to the application of the 
benefit-of-the-doubt rule need not be addressed. See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

A 10 percent evaluation is granted for hypertension, subject 
to the laws and regulations pertaining to the award of 
monetary benefits.  

Service connection for residuals of a head injury is denied.

Service connection for residuals of a broken right third 
finger injury is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

